UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549FORM 8-KCURRENT REPORTPURSUANT TO SECTION 13 OR 15(D) OF THESECURITIES EXCHANGE ACT OF 1934Date of report (Date of earliest event reported): September 30, 2016 HealthTalk Live, Inc.(Exact name of small business issuer as specified in its charter) Nevada45-1994478(State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) 2667 32nd Street Suite B, Santa Monica, Ca 90405(Address of principal executive offices) (424) 259-3521(Issuer’s telephone number) 1955 Baring Boulevard, Sparks, NV 89434(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 – Other EventsItem 8.01 Other EventsEffective September 30, 2016, our address and phone number has changed.Our new address is:2667 32nd Street Suite B Santa Monica, Ca 90405Our new phone number is:(424) 259-3521 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HealthTalk Live, Inc.Date: September 30, 2016By:/s/ Daniel CrawfordDaniel CrawfordChief Executive Officer 3
